     Case 2:20-cv-02399-JAM-EFB Document 15 Filed 01/28/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JULIAN RODRIGUEZ,                                 No. 2:20-cv-2399-EFB P
11                       Plaintiff,
12              v.                                      ORDER
13    R. ENLERS,1
14                       Defendant.
15

16          Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in an action

17   brought under 42 U.S.C. § 1983. After dismissal of the original complaint, plaintiff has filed an

18   amended complaint, which the court screens below. See ECF Nos. 1, 10, 13.

19          Congress mandates that district courts engage in a preliminary screening of cases in which

20   prisoners seek redress from a governmental entity or officer or employee of a governmental

21   entity. 28 U.S.C. § 1915A(a). The court must identify cognizable claims or dismiss the

22   complaint, or any portion of the complaint, if the complaint “is frivolous, malicious, or fails to

23   state a claim upon which relief may be granted,” or “seeks monetary relief from a defendant who

24   is immune from such relief.” Id. § 1915A(b). As discussed below, plaintiff’s amended complaint

25   cannot survive screening because it fails to comply with Rule 8 of the Federal Rules of Civil

26   Procedure and fails to state a claim upon which relief could be granted.

27
            1
              The Clerk of the Court shall update the case caption to reflect that defendant Enlers,
28   consistent with plaintiff’s motion to dismiss (ECF No. 14), is the sole defendant.
                                                       1
     Case 2:20-cv-02399-JAM-EFB Document 15 Filed 01/28/21 Page 2 of 3


 1                                            Amended Complaint
 2           In the amended complaint (ECF No. 13), plaintiff alleges the following: Plaintiff and
 3   defendant Enlers dislike each other. Id. at 3. Enlers dislikes plaintiff because plaintiff files
 4   complaints against the police and officers at California State Prison, Sacramento. Id. at 3, 6. In
 5   April of 2020, Enlers was present when plaintiff complained to the chief deputy warden about the
 6   lack of COVID-19 safety protocols. Id. at 3. When Enlers escorted plaintiff back to his cell, he
 7   called plaintiff a “piece of shit” and threatened him. Id. To avoid problems with Enlers, plaintiff
 8   stayed inside his cell for approximately 30 days. Id.
 9           On June 19, 2020, Enlers claimed to have found a weapon in plaintiff’s cell and issued a
10   false rules violation report against plaintiff. Id. at 3-4. It is not entirely clear, but it seems that on
11   August 14, 2020, Enlers issued a second false rules violation report, this time alleging that
12   plaintiff had misused orange spray paint. Id. at 5. Lastly, on November 12, 2020, Enlers pushed
13   on plaintiff’s food port while plaintiff’s hands were in it, inflicting a one-half inch cut on
14   plaintiff’s left hand. Id. at 6.
15           Plaintiff asserts a claim of First Amendment retaliation. Id. at 3. As relief, he requests
16   that the court “take [a] look at this case, see the true and false.” Id. at 7.
17                                               Screening Order
18           Plaintiff’s amended complaint is deficient because it fails to include a request for relief. A
19   pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a) of the
20   Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and plain
21   statement of the claim showing that the pleader is entitled to relief, in order to give the defendant
22   fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
23   550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)). Rule 8(a)(3)
24   requires a complaint to contain a demand for judgment for the relief sought. In any second
25   amended complaint, plaintiff must include a request for relief specifying whether he seeks
26   monetary damages and/or specific injunctive relief.
27           Plaintiff’s amended complaint is also deficient because it fails to state a cognizable First
28   Amendment retaliation claim. In the original screening order, the court informed plaintiff that for
                                                          2
     Case 2:20-cv-02399-JAM-EFB Document 15 Filed 01/28/21 Page 3 of 3


 1   each alleged instance of retaliation, plaintiff must identify his protected conduct and show that
 2   defendant took adverse action against him because of that protected conduct. ECF No. 10 at 3.
 3   Plaintiff’s amended complaint fails to satisfy this directive. For example, plaintiff has not
 4   sufficiently alleged that Enlers took adverse action against plaintiff during the escort away from
 5   the chief deputy warden when he called plaintiff a name and made vague threats. See Turner v.
 6   Smith, No. C 11-05176 CRB, 2013 U.S. Dist. LEXIS 2924, *4 (Jan. 8, 2013 N.D. Cal.) (finding
 7   that “vague threats,” however inappropriate, do not rise to the level of a constitutional violation).
 8   In any second amended complaint, plaintiff must be more specific as to the threats made by
 9   Enlers during the escort. Plaintiff must also provide more factual context for the three remaining
10   alleged instances of retaliation, including the two false disciplinary reports and the use of force at
11   the food port. Plaintiff has not sufficiently alleged that any of these acts – occurring weeks and/or
12   months after plaintiff complained to the chief deputy warden in the presence of Enlers – were
13   motivated by plaintiff’s filing of grievances and/or complaints.
14                                                Conclusion
15          Based on the foregoing, plaintiff’s amended complaint is dismissed with leave to amend
16   for failure to state a claim upon which relief could be granted and failure to comply with Rule 8.
17          Accordingly, IT IS ORDERED that:
18          1.   The Clerk of the Court shall update the case caption to reflect that defendant Enlers,
19               consistent with plaintiff’s motion to dismiss (ECF No. 14), is the sole defendant. The
20               Clerk shall also terminate ECF No. 14.
21          2. Plaintiff’s amended complaint (ECF No. 13) is DISMISSED with leave to amend
22               within 30 days from the date of service of this order; and
23          3. Failure to comply with this order may result in dismissal of this action for the reasons
24               stated herein.
25   DATED: January 28, 2021.
26

27

28
                                                        3
